[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action was instituted by the plaintiff, father, against his son and daughter-in-law seeking the repayment of $25,000, claimed to have been loaned to them which they have refused to repay. The parties do not dispute that on or about February 8, 1988 the plaintiff transferred to the defendant son $25,000 which the defendant used for his benefit in connection with the purchase of a home. The defendant son claims that the transfer of these monies was an outright gift made in recognition of his many contributions, financial and otherwise, made to the family when the family was in need and/or when the plaintiff was unable to provide for them.
The plaintiff was adamant in his testimony that he loaned this money to the defendant and that he expected repayment. This emotionally packed dispute between father and son was further fueled by the fact that the plaintiff, subsequent to the transfer of the funds, divorced his wife of forty-seven years, the mother of defendant. Within months of what apparently was a bitter divorce, the mother of the defendant son, died. The three other siblings of the defendant, one sister and two brothers all appeared in court to testify on behalf of the defendant and against their father. In spite of the obvious hostility, the defendant and his brothers and sister demonstrated against their father, the court was convinced after the testimony of the defendant and especially with the corroborating testimony of Charlotte Walters, his sister, and Daniel S. Patten, his brother, that the transfer of $25,000 at the time it was made in February, 1988 was a gift to the defendant. The court believed the testimony of both the plaintiff's daughter Charlotte and son Daniel, that the plaintiff acknowledge the transfer to be a gift in their presence. The court finds that the testimony of the defendant, son, more credible than that of the plaintiff and therefore the court finds for the defendants. Judgment is hereby rendered in favor of the named defendants.
PELLEGRINO, J.